DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to newly amended claim(s) 121-122,124-127,129-143 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the prior art of de Juan et al. does not disclose “a stabilization system comprising a flange having an inner region positioned posteriorly relative to a posterior region of the lens body and an outer region extending radially outward from the inner region to an outermost edge, wherein a channel is formed between a posterior-facing surface of the lens body and an anterior-facing surface of the inner region of the flange, at least the outermost edge of the flange configured to be positioned inside a capsular bag of the eye upon implantation of the device in an eye”. This feature is found in the prior art of Brady et al. (US 2016/0030161) as it is presented below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 121, 124, 126, 136, and 142-143 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady et al. (US 2016/0030161).

Referring to claim 121, Brady et al. discloses an accommodating intraocular lens device for treatment of an eye(Fig. 4, see annotation below), the device comprising: a lens body comprising: a first membrane comprising a first perimeter region and a central, accommodating surface configured to outwardly bow; a shape deformation membrane extending along an arc and configured to undergo displacement relative to the first perimeter region of the first membrane; a static element having a second perimeter region, the static element positioned opposite the first membrane; and a fixed volume of optical fluid, wherein an inner surface of the first membrane, an inner surface of the shape deformation membrane and an inner surface of the static element collectively form a sealed chamber of the lens body that contains the fixed volume of optical fluid; a stabilization system comprising a flange having an inner region positioned posteriorly relative to a posterior region of the lens body and an outer region extending radially outward from the inner region to an outermost edge, wherein a channel is formed between a posterior-facing surface of the lens body and an anterior-facing surface of the inner region of the flange, at least the outermost edge of the flange configured to be positioned inside a capsular bag of the eye upon implantation of the device in an eye; and a force translation arm having a free end configured to engage a ciliary structure of the eye outside the capsular bag when the lens device is implanted in the eye such that an optical axis of the lens body is substantially aligned with a visual axis of the eye, wherein the force translation arm is movable relative to the lens body to cause inward movement of the shape deformation membrane.
Referring to claim 124, Brady et al. discloses wherein the flange is positioned a distance away from the force translation arm(see annotation).
Referring to claim 126, Brady et al. discloses wherein the inner region of the flange is positioned in a posterior position relative to the force translation arm(see annotation).
Referring to claim 136, Brady et al. discloses wherein the optical fluid in the sealed chamber is non-compressible and presses against the inner surface of the first membrane to cause the outward bowing of the first membrane upon inward movement of the shape deformation member(paragraph 15, discloses the use of silicone oil).
Referring to claim 142, Brady et al. discloses a system comprising the device of claim 121, wherein the device is positioned anterior to a second intraocular lens that is a non-accommodating lens.
[The positioning of the device in the eye is a recitation of intended use. The structure of the lens of the prior art is fully capable of being positioned anterior to a second intraocular lens. Therefore, the limitations of this claim are encompassed in the prior art.]
Referring to claim 143, as applied to claim 126, Brady et al. discloses wherein the outermost edge of the flange lies in a plane posterior to an anterior-facing surface of the force translation arm(see annotation).

    PNG
    media_image1.png
    486
    649
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 132 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al.

Referring to claim 132, Brady et al. discloses a shape deformation membrane (see annotation) and wherein the lens provides an accommodation by the desired number amount of diopter change(paragraph 80) for the purpose of providing the patient with the necessary amount of vision correction.  
It would have been obvious to a person of ordinary skill in the art to modify the IOL of Brady et al to have a shape deformation membrane move a distance of between about 50µm to about 100µm and provide a diopter change in power by at least +/- 3 diopters, because Brady et al. includes a wide range of possible diopter changes, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 122, 133, 137-141 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. in view of de Juan et al. (WO 2015/148673, with reference numbers from US 2017/0181850).

Referring to claim 122, Brady et al. lacks a detailed description of wherein the stabilization system further comprises an annular ring structure coupled to an internal support positioned near the first perimeter region.
De Juan et al. discloses an accommodating lens structure in the same field of endeavor that comprises an annular ring(circular region surrounding portion 312) structure coupled to an internal support structure(see Fig. 26B,312) for the purpose of mechanically isolated the optical components of the lens from optical distortion during movement of the moving parts of the IOL(paragraph 138).
It would have been obvious to a person of ordinary skill in the art to modify the stabilization system to further comprise an annular ring structure coupled to an internal support positioned near the 
Referring to claim 133, Brady et al. discloses a central accommodating surface. Brady et al. lacks a detailed description of the first membrane having a reduced thickness region prone to give way upon increased internal pressure within the sealed chamber or upon application of pressure by the optical fluid against the inner surface of the first membrane. 
De Juan et al. discloses a lens in the same field of endeavor that comprises a central, accommodating surface of a membrane that has a reduced thickness region prone to give way upon increased internal pressure within the sealed chamber or upon application of pressure by the optical fluid against the inner surface of the first membrane(paragraph 14). 
It would have been obvious to a person of ordinary skill to modify the membrane of the center accommodating surface of Brady et al. to have a reduced thickness region in the center in order to provide the central region more flexibility during accommodation of the lens to provide the optimal range of vision correction desired by the patient. 
Referring to claim 137, Brady et al. discloses an accommodating IOL. 
Brady et al. lacks a detailed description of an internal support configured to mechanically isolate optical components of the lens body from distortion during movement of the force translation arm relative to the lens body and from distortion due to stresses on the stabilization system.
De Juan et al. discloses an internal support (312) configured to mechanically isolate optical components of the lens body from distortion during movement of the force translation arm relative to the lens body and from distortion due to stresses on the stabilization system(paragraph 138) for the purpose of providing accommodation to the lens. 
It would have been obvious to a person of ordinary skill in the art to modify the IOL device of Brady et al. to comprise internal supports as taught in De Juan et al. in order to allow the membrane to move more freely to allow for increased flexibility for accommodation. 
Referring to claim 138, as modified in claim 137 above, De Juan et al. discloses wherein the internal support comprises a plurality of internal supports surrounded by the optical fluid(paragraph 138, discloses one or more internal support).
Referring to claim 139, as modified in claim 137 above, de Juan et al. discloses wherein the internal support comprises at least one internal support comprising a first side and a second side, the internal support sealed to the first perimeter region of the first membrane on the first side and sealed to the second perimeter region of the static element on the second side (paragraph 138, discloses the internal support coupled to the shape changing membrane and the static element).
Referring to claim 140, as modified in claim 137 above, de Juan et al. discloses wherein the internal support forms a partition within the sealed chamber dividing the sealed chamber into a deformable region and a central region and wherein the deformable region is located outside an optic zone of the lens body (paragraph 10).
 Referring to claim 141, Brady et al. lacks a detailed description of the first membrane comprising a variable thickness membrane.
De Juan et al. discloses wherein the first membrane comprises a variable thickness membrane for the purpose of allowing shape change of the membrane (paragraph 126).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the first membrane of Brady et al. to be variable as taught in paragraph 126 in order to allow for shape change of the membrane.

Allowable Subject Matter
Claims 125, 127, 129-131, and 134-135 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Referring to claim 125, the prior art does not disclose or render obvious the force translation arm comprises first and second force translation arms positioned opposite each other and wherein the flange comprises first and second flanges positioned opposite each other, wherein the first and second flanges are positioned between the first and second force translation arms.
Referring to claim 127, the prior art does not disclose or render obvious wherein, upon implantation of the device in an eye, the outermost edge of the flange is sized and arranged on the device so as to be positioned posterior to an anterior portion of the capsular bag and the force translation arm is sized and arranged on the device so as to be positioned anterior to the anterior portion of the capsular bag.
Referring to claim 129, the prior art does not disclose or render obvious wherein upon implantation of the device in an eye the channel formed between the posterior-facing surface of the lens body and the anterior-facing surface of the inner region of the flange is sized to receive a capsular bag edge formed by a capsulorhexis in the capsular bag.
Claim 130 is allowable as it depends from claim 129. 
Referring to claim 132, the prior art does not disclose or render obvious the flange further comprises an interruption configured to provide a path of fluid egress from the capsular bag.
Referring to claim 134, the prior art does not disclose or render obvious wherein asymmetric inward movement of the force translation arm relative to the lens body achieves an outward bowing of the central, accommodating surface of the first membrane.
Referring to claim 135, the prior art does not disclose or render obvious a second force translation arm, wherein the first and second force translation arms are positioned opposite to one another and symmetrically relative to the lens body.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIFFANY P SHIPMON/Examiner, Art Unit 3774         

/THOMAS C BARRETT/MQAS, TC 3700